DETAILED ACTION
This is a non-final, first office action on the merits. Claims 1-20 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are provisionally elected without traverse. Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Election/Restrictions
Applicant’s election without traverse of claims 1-14 (Group I) in the reply filed on 11/18/2022 is acknowledged.  Claims 15-20 (Group II and II) are drawn to a nonelected invention.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1-14 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes “receive an indication from an organizer to schedule a meeting; provide a meeting invitation template; receive content; generate the content, comprises functionality for concurrent multi-user interaction with the content; cause a meeting invitation to be sent to at least one recipient; cause the meeting to be stored in a calendar of the organizer; and cause the calendar of the organizer to be updated at substantially the same time as a first change is made to the content by the at least one recipient.”
The limitations above recite an abstract idea under Step 2A Prong One.  More particularly, the elements above recite certain methods of organizing human activity associated with commercial business relations and/or managing personal behavior or relationships or interactions between people because the elements describe a process for managing a collaboration between users.  As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 2–25 further describe the process for managing a collaboration between users.  As a result, claims 2–14 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include a processing unit, a memory storing computer-executable instructions, a processor, automatically, first and second applications, an object template, and a collaboration object.  These additional elements, individually and in combination,  are nothing more than computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components.  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the additional computing elements are generic computing elements that are merely used as a tool to perform the recited abstract idea.  As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2-10 do not include any additional elements beyond those recited with respect to claim 1.  As a result, claims 2-10 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.
Claims 11-14 include additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claims 11-14 include collaborative user experience (UX), a calendar/messaging application, a collaborative platform, a planner application, and a notebook application.  When considered in view of the claims as a whole, the additional elements do not integrate the abstract idea into a practical application because the additional computing elements do no more than generally link the use of the recited abstract idea to a particular technological environment.  As a result, claims 11-14 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two. 
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include a processing unit, a memory storing computer-executable instructions, a processor, automatically, first and second applications, an object template, and a collaboration object.  The additional elements do not amount to significantly more than the abstract idea because the additional computing elements are generic computing elements that are merely used as a tool to perform the recited abstract idea.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, independent claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2-10 do not include any additional elements beyond those recited with respect to claim 1.  As a result, claims 2-10 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.
Claims 11-14 include additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claims 11-14 include collaborative user experience (UX), a calendar/messaging application, a collaborative platform, a planner application, and a notebook application.  When considered in view of the claims as a whole, the additional elements do not integrate the abstract idea into a practical application because the additional computing elements do no more than generally link the use of the recited abstract idea to a particular technological environment.  As a result, claims 11-14 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two. 
Claims 11-14 include additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claims 11-14 include collaborative user experience (UX), a calendar/messaging application, a collaborative platform, a planner application, and a notebook application.  The additional elements do not amount to significantly more than the abstract idea because the additional computing elements do no more than generally link the use of the recited abstract idea to a particular technological environment.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claims 11-14 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1-14 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-6 and 13-14 rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Lusk et al. (US Pub. No. 2005/0097440) (hereinafter Lusk et al.), hereinafter Lusk et al.
Regarding claim 1, Lusk discloses a system comprising:
at least one processing unit (see Lusk, para [0145]); and
at least one memory storing computer-executable instructions that, when executed by the at least one processor (see Lusk, para [0149]), cause the at least one processor to:
receive an indication from an organizer to schedule a meeting using a first application (see Lusk, para [0136], wherein the work zone members may access the electronic organizer/communication applications 204 (illustrated in FIG. 2B) within the work zone "A" to view, send, and or receive information over an Email account that is dedicated to exemplary project "A."; para [0217], wherein the online calendar module 1406 illustrated in Fig. 17 allow users to keep track of personal appointments, group meetings and any other events. The calendar module 1406 allows users to schedule recurring meetings and set reminders to notify participants by e-mail, attach relevant agendas or directions to a calendar event, sync user appointments with other systems external to system 100, such as PDAs or other mailing software system from anywhere at any time);
provide a meeting invitation template including an object template (see Lusk, para [0134], wherein referring to Fig. 2C shows the member 102 may assemble a project workgroup by inviting other entity members 202 into a work zone 108 dedicated to a particular project. The placement of distributed workgroup into a work zone 108 in this way unifies project members and their project into a single centralized location, making communication and sharing of information efficient; and para [0138], wherein the work zones 108 allow users to quickly and easily organize and locate related information, set permissions on any object to maintain the security of sensitive information, reuse common business processes with work zone templates, and assign role or object-based security to provide only the necessary actions to members of a work zone 108);
receive content to the object template (see Lusk, para [0136] & [0184], wherein with the object-based security system, users can share access to other users objects, the non-limiting examples of which are summary module, calendar, task, documents, or any other tools 1306 available to users who need to know others schedules, tasks, content of documents, and so on while maintaining the privacy of personal meetings or other information);
generate a collaboration object including the content, wherein the collaboration object comprises functionality for concurrent multi-user interaction with the content (see Lusk, para [0197], wherein the second UI frame 1304 comprises of tools frame 1306 that enable an entity to manage collaboration objects between it and other entities. The second UI frame 1304 also comprises of information GUI 1308 relevant to the work zone 108 such as the date the work zone 108 was created, or the status of the project for which the work zone 108 was created. The users GUI 1310 is merely a listing of all members that were added to the work zone 108 by a work zone administrator. Any entity collaboratively involved with a project for which the work zone was created will appear on this list 1310; para [0251], wherein system 100 also supports system-to-system communication, allowing users of one account to share selected information with users of a different account in a seamless manner allowing seamless Business to Business functionality; and paras [0212]-[0215] & [0225], wherein the user may select multiple users 1610(a) and or multiple groups of users 1610(b) to enable them to only view a document. The user may allow several other users the option of editing or deleting a document or even editing the security settings for a particular document);
cause a meeting invitation including the collaboration object to be sent to at least one recipient via the first application (see Lusk, (see Lusk, para [0217], wherein the online calendar module 1406 illustrated in Fig. 17 allow users to keep track of personal appointments, group meetings and any other events. The calendar module 1406 allows users to schedule recurring meetings and set reminders to notify participants by e-mail, attach relevant agendas or directions to a calendar event, sync user appointments with other systems external to system 100, such as PDAs or other mailing software system from anywhere at any time; and para [0125], wherein the work zones include the Email application as just another tool for collaboration to communicate and share information. Emails and any other collaboration tools are accessed within a work zone, allowing communication and sharing of information with others to be within the context of a specific project);
cause the meeting including the collaboration object to be stored via the first application in a calendar of the organizer (see Lusk, para [0125], wherein the work zones include the Email application as just another tool for collaboration to communicate and share information. Emails and any other collaboration tools are accessed within a work zone, allowing communication and sharing of information with others to be within the context of a specific project; para [0135], wherein as Fig. 2E illustrates, the authors (creators) of any object or information with appropriate access rights may set permission to decide which work zone members can access a particular object within the author's work zone as it is saved to the work zone; and para [0136], wherein the work zone members may access the electronic organizer/communication applications 204 (illustrated in FIG. 2B) within the work zone "A" to view, send, and or receive information over an Email account that is dedicated to exemplary project "A."); and
cause the collaboration object in the calendar of the organizer to be automatically updated at substantially the same time as a first change is made to the content by the at least one recipient via a second application (see Lusk, para [0136], wherein any new information is automatically organized and instantly available to all entitled work zone members. Because the communication and sharing of project information occurs online within a work zone architecture, the authorized work zone members can always see the most up to date information. For example, if authorized, the work zone members may access the electronic organizer/communication applications 204 (illustrated in FIG. 2B) within the work zone "A" to view, send, and or receive information over an Email account that is dedicated to exemplary project "A."; and para [0126], wherein an authorized user launches an application from within a work zone, the work zone automatically records the history of each communication and information exchange created by the application that the user selected. All new project information (or any alterations thereto) is instantly organized and available to all authorized users in one centralized location. All authorized users are able to view the most up to date and orderly history of Email, instant message dialogs, documents, tasks, events, discussions, or any other collaboration tools used, all within the context of a project; paras [0212]-[0215], wherein the user may select multiple users 1610(a) and or multiple groups of users 1610(b) to enable them to only view a document. The user may allow several other users the option of editing or deleting a document or even editing the security settings for a particular document).
Regarding claim 2, Lusk discloses the system of claim 1, wherein a second change is made to the content by the organizer via the first application at substantially the same time as the first change is made to the content by the at least one recipient via the second application (see Lusk, para [0228], wherein selecting the new task GUI 1802(a) will open the Task Form (not illustrated) in a new GUI frame, where authorized users can create a new task or edit an existing one, and enter all relevant information with respect to a task).
Regarding claim 3, Lusk discloses the system of claim 1, wherein the collaboration object comprises an interface enabling concurrent multi-user interaction with the content (see Lusk, para [0197], wherein the second UI frame 1304 comprises of tools frame 1306 that enable an entity to manage collaboration objects between it and other entities. The second UI frame 1304 also comprises of information GUI 1308 relevant to the work zone 108 such as the date the work zone 108 was created, or the status of the project for which the work zone 108 was created. The users GUI 1310 is merely a listing of all members that were added to the work zone 108 by a work zone administrator. Any entity collaboratively involved with a project for which the work zone was created will appear on this list 1310).
Regarding claim 4, Lusk discloses the system of claim 1, wherein concurrent multi-user interaction with the content comprises one or more of editing content, adding content, or deleting content associated with the collaboration object (see Lusk, para [0194], wherein a toolbox of web-based tools that are provided through web-services to load relevant content and functionality within the application. The summary module 1200 also allows users to view a summary of all data within each individual tool (application) across all work zones. For example, the discussion summary 1210 lists all the discussions across all work zones…..The summary module 1200 will therefore allow users to view, create, edit or perform any function available to a user to an object (e.g., add an event to a calendar, forward an Email, enter a task, etc.) outside a work zone environment).
Regarding claim 5, Lusk discloses the system of claim 1, wherein concurrent multi-user interactions with the content are reflected in the collaboration object in near real-time across at least the first application and the second application (see Lusk, para [0127], wherein the present invention, therefore, combines messaging and collaboration applications into one platform, with a single login, real time communication, and constant connectivity. This allows all project information to be instantly organized and available to all authorized entities in one centralized location, overcoming most, if not all, inherited limitations of Email-centric collaboration software applications; and para [0003], wherein this invention relates to the aggregation of relevant information in a single centralized zone, and more specifically, integration of such information that is normally extended across multiple applications and platforms).
Regarding claim 6, Lusk discloses the system of claim 1, wherein concurrent multi-user interactions with the content are reflected in the collaboration object in near real-time across at least a first user device associated with the organizer and a second user device associated with the at least one recipient (see Lusk, para [0127], wherein the present invention, therefore, combines messaging and collaboration applications into one platform, with a single login, real time communication, and constant connectivity. This allows all project information to be instantly organized and available to all authorized entities in one centralized location, overcoming most, if not all, inherited limitations of Email-centric collaboration software applications; and para [0225], wherein users can follow the progress of a task from start to completion, and can view status by owner, project or other criteria of choice. The task module 1408 allows users to monitor the status of tasks associated with various project work zones, assign permissions so that team members only see tasks that relate to their project work zones, or synchronize tasks with other devices external to system 100 such as PDAs). 
Regarding claim 13, Lusk discloses the system of claim 1, wherein the first application is a calendar/messaging application (see Lusk, Fig. 2).
Regarding claim 14, Lusk discloses the system of claim 1, wherein the second application is one of a collaborative platform, a planner application, or a notebook application (see Lusk, abstract).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 rejected under 35 U.S.C. 103 as being unpatentable over Lusk et al. (US Pub. No. 2005/0097440) (hereinafter Lusk et al.) in view of Dutta et al. (US Pub. No. 2006/0026502) (hereinafter Dutta et al.).
Regarding claim 7, Lusk discloses the system of claim 1, wherein the first change made to the content by the at least one recipient (see Lusk, paras [0212]-[0215], wherein the user may select multiple users 1610(a) and or multiple groups of users 1610(b) to enable them to only view a document. The user may allow several other users the option of editing or deleting a document or even editing the security settings for a particular document).
Lusk et al. fails to explicitly disclose occurs before or after the meeting. 
Analogous art Dutta et al. discloses the first change made to the content by the at least one recipient occurs before the meeting (see Dutta, para [0051], wherein the comment summary is then updated to reflect any comments entered or changed by the reviewer 518. When a reviewer finishes reviewing and/or editing a document the changes and the document are stored for later playback or resumption of the document review session 520. Other participants are notified that the reviewer has ended his/her document review and changes 522; and para [0043], wherein by putting annotations in roaming mode, an attendee may enter comments or redact certain portions of the document before turning the document into collaborative mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Lusk, regarding the system for collaboration, to have included the first change made to the content by the at least one recipient occurs before or after the meeting because it would improve the presentation of content interactively. Lusk discloses the user may allow several other users the option of editing or deleting a document or even editing the security settings for a particular document. Using the document collaboration system of Dutta would enable the users to view and markup documents at the same time.
Regarding claim 8, Lusk discloses the system of claim 1, wherein the first change made to the content by the at least one recipient (see Lusk, paras [0212]-[0215], wherein the user may select multiple users 1610(a) and or multiple groups of users 1610(b) to enable them to only view a document. The user may allow several other users the option of editing or deleting a document or even editing the security settings for a particular document).
Lusk et al. fails to explicitly disclose by the at least one recipient occurs during the meeting.
Analogous art Dutta et al. discloses the first change made to the content by the at least one recipient occurs during the meeting (see Dutta, para [0019], wherein the terms "session", "conference", and "meeting" are interchangeably used to refer to a defined document collaboration and/or review session where one or more users can synchronous and/or asynchronously participate in reviewing and/or editing a document or file).
One of ordinary skill in the art would have recognized that applying the known technique of Dutta would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 7.
Regarding claim 9, Lusk discloses the system of claim 8, wherein the first change made to the content by the at least one recipient comprises content shared by the at least one recipient (see Lusk, para [0136], wherein any new information is automatically organized and instantly available to all entitled work zone members. Because the communication and sharing of project information occurs online within a work zone architecture, the authorized work zone members can always see the most up to date information. For example, if authorized, the work zone members may access the electronic organizer/communication applications 204 (illustrated in FIG. 2B) within the work zone "A" to view, send, and or receive information over an Email account that is dedicated to exemplary project "A.").
Lusk et al. fails to explicitly disclose by the at least one recipient during the meeting.
Analogous art Dutta et al. discloses the first change made to the content by the at least one recipient comprises content shared by the at least one recipient during the meeting (see Dutta, para [0048], wherein sharing a desktop or an application permits all the users in a collaboration session to look at the same desktop or application at the same time…Users may share the applications and/or the entire desktop remotely within a collaborative meeting using the collaboration system. The desktop may appear as a separate window within the document sharing environment. The users can work on the opened documents for co-view and co-markup and at the same time they can share the desktops from a remote location).
One of ordinary skill in the art would have recognized that applying the known technique of Dutta would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 7.
Regarding claim 10, Lusk discloses the system of claim 9, wherein the shared content is automatically associated with the collaboration object (see Lusk, para [0136], wherein any new information is automatically organized and instantly available to all entitled work zone members. Because the communication and sharing of project information occurs online within a work zone architecture, the authorized work zone members can always see the most up to date information; and paras [0184]-[0197], wherein with the object-based security system, users can share access to other users objects, the non-limiting examples of which are summary module, calendar, task, documents, or any other tools 1306 available to users who need to know others schedules, tasks, content of documents, and so on while maintaining the privacy of personal meetings or other information).
Claims 11-12 rejected under 35 U.S.C. 103 as being unpatentable over Lusk et al. (US Pub. No. 2005/0097440) (hereinafter Lusk et al.) in view of Nelson et al. (US Pub. No. 11030585) (hereinafter Nelson et al.).
Regarding claim 11, Lusk discloses the system of claim 1, the computer-executable instructions when executed further causing the at least one processor to:
Lusk et al. fails to explicitly disclose associate metadata with the collaboration object; and based on the metadata, render a collaborative user experience (UX) comprising the collaboration object. 
Analogous art Nelson et al. discloses associate metadata with the collaboration object (see Nelson, Column 39; lines 5-10;  generate meeting content metadata associated with meeting content (i.e. collaboration object)); and
based on the metadata, render a collaborative user experience (UX) comprising the collaboration object (see Nelson, Fig. 7B; Column 39; lines 10-16; providing meeting report based on metadata such as meeting name associated with agenda, attendees, location, date, associate documents).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Lusk, regarding the system for collaboration, to have included associate metadata with the collaboration object; and based on the metadata, render a collaborative user experience (UX) comprising the collaboration object because it would improve the presentation of content interactively. Lusk discloses the user may allow several other users the option of editing or deleting a document or even editing the security settings for a particular document. Using the meeting start for interactive whiteboard appliances of Nelson would view the efficiency of electronic meetings conducted across each entity within the organization.
Regarding claim 12, Lusk discloses the system of claim 11.
Lusk et al. fails to explicitly disclose wherein the metadata comprises information for customizing the collaborative UX for at least the first application and the second application.
Analogous art Nelson et al. discloses the metadata comprises information for customizing the collaborative UX for at least the first application and the second application (see Nelson; Fig. 7B; meeting report includes metadata comprises information such as location for customizing the collaborative UX in specific language for at least one user of applications; please see Fig.15; 1510; Column 60; lines 5-20).
One of ordinary skill in the art would have recognized that applying the known technique of Dutta would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 11.
Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure.
(US Pub No. 2006/0242154; US Pub No. 2003/0135565; US Pub No. 2015/0149929; US Pat No. 9,983,759; US Pat No. 7,386,535; US Pub No. 2019/0108492; US Pub No. 2017/0279859; US Pub No. 2014/0066044; US Pat No. 11,240,278; US Pub No. 2006/0010197; US Pub No. 2018/0336520; US Pub No. 2014/0129639; US Pub No. 2017/0364866; Bendel, et al., “WatchMyPhone—Providing Developer Support for Shared User Interface Objects in Collaborative Mobile Applications”, In Proceedings of IEEE International Conference on Pervasive Computing and Communications Workshops, Mar. 19, 2012).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        12/16/2022